CONGER, District Judge.
Motion to transfer the above action from this District to the United States District Court for the Northern District of California, Southern Division, pursuant to Title 28, § 1404 United States Code Annotated.
This motion should be granted. The plaintiff himself resides in San Francisco. The Steamship S.S. President Cleveland, on which plaintiff was employed at the time he became ill, is a vessel engaged exclusively in trans-Pacific voyages with its home port in San Francisco.
The doctor who treated plaintiff on board the S.S. President Cleveland is only availr able in San Francisco’.
The plaintiff was treated at a hospital in San Francisco.
Defendant is a. Delaware corporation with its head offices in 'California.
Plaintiff gives no valid reason for holding the trial in this jurisdiction, either does he claim that he -has any witnesses here. See Bounds v. Streckfus Steamers, Inc., D.C., 89 F.Supp. 242.
Submit order on notice.